Citation Nr: 0517312	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967, and from January 1970 to October 1975.  
Separation documents show that the veteran was awarded the 
Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was previously remanded for 
further development in August 2003.  This development having 
been completed, the case is now before the Board for 
appellate review.

As a preliminary matter, the Board notes that May 2004 VA 
examinations are of record and reflect that the veteran is 
diagnosed with major depressive disorder, chronic, with 
psychotic features and anxiety disorder, not otherwise 
specified, in AXIS I.  In AXIS IV, the examiner noted 
exposure to war trauma in 1966-67 as a psychosocial stressor 
contributing to the AXIS I diagnosis.  

The veteran's representative noted, in his May 2005 informal 
brief, that notations made in AXIS IV of a multi-axial 
assessment for neuropsychiatric disorders have been construed 
by the U.S. Court of Appeals for Veterans Claims to provide 
competent medical evidence of an etiological link between the 
diagnosed condition and active service.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998).

A claim for an acquired psychiatric disorder to include major 
depression and anxiety is thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The veteran does not manifest PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for PTSD.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate her claims.

As noted above, the case was remanded in August 2003 to 
provide, among other things, an opportunity for the veteran 
to provide additional evidence and for the RO to provide 
further notice of the laws and regulations effected by VCAA, 
as well as to afford the RO an opportunity to verify the 
veteran's stressors.  In addition, VA examination was 
requested.  The RO issued the veteran a VCAA letter in 
February 2004.  This letter indicated what evidence the 
veteran needed to provide in order to prevail in his claim 
for service connection for PTSD.  Moreover, following receipt 
of the veteran's service personnel records, in an April 2004 
internal memo, the RO conceded the veteran's stressors are 
combat-related, based on the citation awarding him a Purple 
Heart medal.  Finally, the statement of the case and 
supplemental statement of the case issued in January 2002 and 
August 2004 in aggregate gave notice of the evidence that had 
been received, the revisions effected in the regulations by 
VCAA, and the laws and regulations governing the grant of 
service connection for PTSD. 

The VA has obtained all VA and non VA treatment records that 
it had notice of.  In addition, two VA examinations were 
conducted in May 2004 to determine the nature, extent, and 
etiology of any manifested psychiatric disorder.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claim. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  In addition, when the veteran and his representative 
provided notice of additional VA records to VA, they were 
obtained.  See 38 U.S.C.A. § 5103(b) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the record reflects that the veteran has 
not been diagnosed with PTSD.  In May 2004, the veteran 
underwent two VA examinations, one by Albert Breland, M.D. 
and the other by James Herzog, Ph.D.  These reports, in 
aggregate, show the diagnoses of major depressive disorder, 
chronic, and recurrent major depression, with psychotic 
features and anxiety disorder, not otherwise specified, in 
AXIS I.  Dr. Herzog further diagnosed schizoid personality 
traits in AXIS II.

As noted in the Introduction, above, Dr. Breland also noted 
in AXIS IV exposure to war trauma in 1966-67 as a primary 
stressor contributing to the AXIS I disabilities.  
Accordingly, the Board has referred out the claim for an 
acquired psychiatric disorder to include major depression and 
anxiety as a result of the veteran's active service for 
separate adjudication by the agency of original jurisdiction.  
Thus, the Board will limit its analysis in the present case 
to the issue of entitlement to service connection for PTSD, 
only.

VA treatment records are present in the claims file before 
the Board, dating from March 3000 to March 2002.  The Board 
has carefully reviewed these records and finds no diagnoses 
of PTSD.  In particular, the Board notes that the veteran 
underwent clinical testing in March 2000, the results of 
which were found to be incompatible with a diagnosis of PTSD.  
The results then led the veteran's health care providers to 
consider such diagnoses as a depressive disorder or non-PTSD 
anxiety disorder.  And, in fact, these records consistently 
show diagnoses of a psychosis or psychotic disorder, not 
otherwise specified, or of a depressive disorder.

The Board has carefully reviewed all medical evidence of 
record, to include records submitted by the Social Security 
Administration (SSA) and private and VA treatment records 
dating back to 1982.  The records simply does not show that 
the veteran has yet been diagnosed with PTSD.

Returning to the most current, May 2004, medical evidence-
the VA examination reports-the Board notes that PTSD was 
specifically considered as a diagnosis.  Both examinations 
were conducted with review of the veteran's claims file and 
contain a summary of the stressful experiences he encountered 
while on active duty in Vietnam.  Notwithstanding, the 
examiners were unable to conclude that the veteran manifested 
PTSD.

Both examiners reviewed and commented on previous test 
results and psychiatric evaluations conducted as part of the 
veteran's VA treatment in their analyses.

Dr. Herzog conducted additional clinical tests, administering 
the Personality Assessment Inventory (PAI) and the Minnesota 
Multiphasic Personality Inventory II (MMPI-II).  Results of 
the PAI revealed a profile indicating someone who had marked 
concerns about physical functioning and whose life was 
severely disrupted by such symptoms.  The symptoms could 
possibly be related to emotional or interpersonal conflict 
and the profile indicated that the veteran tended to localize 
difficulties to physical problems rather than to admit 
psychological impairments.  Individuals with this profile 
have confirmed brain damage.  It is noted that the veteran 
has a history of stroke or transient ischemic attack.  Also 
of clinical significance, Dr. Herzog noted, severely 
depressed symptoms including anxiety and agitation.  The 
results show the veteran tended to ruminate about problems 
and impairments, felt hopeless and highly stressed, and that 
his preoccupation and anxiety likely interfered with his 
ability to concentrate.  Individuals with similar profiles 
can often be seen as dysthymic with PTSD.  Results obtained 
from the MMPI-II testing were similarly in that they showed 
the veteran tended to emphasize impairments.  The veteran was 
shown to present as depressed, worried, and agitated; to 
manifest sleep and concentration problems with social 
discomfort and poor social skills increasing agitation and 
withdrawal; and to be preoccupied with somatic complaints.  
The report reflects a diagnosis of major depression, 
recurrent without psychotic features moderate; and anxiety 
disorder, not otherwise specified in AXIS I and schizoid 
personality traits in AXIS II.  In discussing the presence 
absence of a diagnosis of PTSD, the examiner opined:

The veteran is a 58-year-old Veteran, US 
Army, who has seen combat in Vietnam.  He 
does have service-connected disabilities 
for arthritis and skin conditions and 
diabetes.  He does appear to have both 
major depressive disorder and anxiety 
disorder, NOS consistent with his 
symptoms, presentation and psychological 
testing.  While the veteran has some 
symptoms consistent with PTSD, his test 
results and presentation are more 
consistent with anxiety disorder, NOS.

Similarly, Dr. Breland offered the following comments:

When [the veteran] was seen at ... VAMC 
initially ... he gave a history of symptoms 
suggestive of posttraumatic stress 
disorder, and he was given the diagnosis 
then of anxiety disorder NOS.  
Psychological testing was performed in 
the course of evaluation for the Trauma 
Recovery Program ... and yielded a 
diagnosis of anxiety disorder.

While the veteran does describe a prior 
history of some combat-related nightmares 
and an increased startle response to 
sudden loud noises, he does not avoid 
remainders (sic) of his Vietnam tour, has 
seen several of the Vietnam movies, and 
does not [meet] DSM-IV Criteria C for the 
diagnosis of PTSD.

The examiner diagnosed major depressive disorder, chronic, 
with psychotic features in AXIS I with no diagnosis in AXIS 
II.  In an addendum immediately following the examination 
report and dated in the same month, Dr. Breland noted he had 
reviewed Dr. Herzog's report and concluded that anxiety 
disorder, not otherwise specified should be added to the AXIS 
I diagnosis.

In this case, the medical evidence presents nothing contrary 
to the diagnoses proffered by the VA examining physicians.  
VA outpatient treatment reports concur in not finding a 
diagnosis of PTSD.  The veteran has not presented any other 
evidence-VA or private-indicating that he has at any other 
time been diagnosed with PTSD.

After review of all the medical evidence, the Board concludes 
that the veteran does not manifest PTSD.  The veteran does 
manifest a psychiatric disability other than PTSD, i.e., 
major depression and anxiety, which has been linked to his 
active service and, as noted above, in the Introduction, has 
accordingly been referred out for separate adjudication by 
the agency of original jurisdiction.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence 
diagnosing the veteran with PTSD that is the result of his 
active service.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establish that 
the veteran is currently diagnosed with PTSD.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting a diagnosis of PTSD, the Board is not able to find 
that the veteran manifests PTSD that is the result of his 
active service.  In so finding, the Board points out that the 
record fully supports the veteran's assertions that he did 
serve in combat.  The veteran was awarded the Purple Heart 
Medal for being wounded in combat with the enemy.  Should the 
veteran eventually be diagnosed with PTSD, he is urged to 
again apply for service connection for PTSD.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


